Citation Nr: 0316995	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  01-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from November 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a right shoulder injury.

A Board hearing was held in November 2002 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7101(c) (West 2002).  A transcript of the hearing testimony 
has been associated with the claims file.

In the April 2001 determination, the RO determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for a right shoulder disability.  The 
RO adjudicated the issue of entitlement to service connection 
for a right shoulder disability and denied the claim.  Even 
though the RO reopened the claim for service connection for a 
right shoulder disability, the Board still must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board must address the question of 
new and material evidence in the first instance because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett; 
Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, the 
Board will first determine whether new and material evidence 
has been submitted.  If new and material evidence has been 
received, the Board will reopen the claim and consider 
entitlement to service connection for a right shoulder 
disability on the merits.


FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO denied 
entitlement to service connection for a right shoulder 
disability.  

2.  The evidence submitted by the appellant subsequent to the 
April 1990 rating decision, when considered either alone or 
in connection with the other evidence of record assembled, is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the appellant's claim for 
service connection for a right shoulder disability.

3.  The appellant's right shoulder disability is not related 
to service and was manifested several years after service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the April 1990 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a right shoulder disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2002).  

2.  A right shoulder disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); cf. Dyment v. Principi, 287  F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows. 

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim, and that the 
requirements of the VCAA have in effect been satisfied.  In a 
March 2001 letter, the RO informed the appellant of the 
provisions of the VCAA and VA's obligations thereunder.  The 
letter detailed VA's duty to assist the appellant in 
developing evidence to substantiate his claim.  The letter 
provided specific instructions on what evidence was necessary 
to substantiate the appellant's claim.  Further, the letter 
also specifically instructed the appellant on what evidence 
was necessary to reopen a previously denied claim, including 
an example of what would be insufficient.  The March 2001 
letter informed the appellant of the evidence received by the 
RO since the last final decision on the appellant's claim, 
and provided the appellant with VA Forms 21-4142 for him to 
identify any additional evidence he desired the VA to obtain.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO has associated all 
additional evidence with the case file.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  

The Board notes that the VCAA specifically provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA.  
38 U.S.C. § 5103A(b)(1), (2).  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  In the present case, the Board finds 
that a VA examination is not necessary since there is no 
competent evidence that the appellant's current right 
shoulder disability is associated with service or that the 
appellant had a right shoulder disability or symptoms in 
service.  Therefore, the Board is satisfied that all relevant 
facts have been properly developed, and that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.



I.  New and Material Evidence.

Historically, the appellant filed his original claim in 
August 1989.  It was denied in April 1990; the appellant was 
notified of this decision in May 1990.  The appellant 
submitted a notice of disagreement in May 1990, but he did 
not submit a substantive appeal after the RO issued a 
statement of the case in June 1990.  Thus, the April 1990 
decision became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 2002); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 2002).  
The appellant applied for his claim to be reopened on the 
basis of new and material evidence in September 2000.  The RO 
found new and material evidence had been submitted but still 
denied the appellant's claim for service connection.

The appellant asserts that, while serving on temporary duty 
in the Marshall Islands, he injured his right shoulder in 
October 1978 while lifting weights.  He reportedly sought 
medical attention the next day because of his pain during the 
night.  The appellant avers that the physician on duty 
examined him and took an x-ray, and diagnosed a hairline 
fracture of the clavicle.  The appellant states that the 
physician then gave him two options: surgery, or treat the 
injury conservatively by wearing a sling.  The appellant 
eschewed surgery.  Then, the appellant asserts, the physician 
asked if he wanted the injury and his treatment entered into 
his service medical records.  The appellant avers that he 
elected that the injury and treatment thereof not be entered 
in his medical records.

The appellant's service medical records do reflect a November 
1978 entry to the effect that he did not have an eye 
examination prior to going to the Marshall Islands.  The 
service medical records do not, however, contain any entries 
for complaints, findings, or treatment, concerning an injury 
to the right shoulder which may have occurred in the Marshall 
Islands or elsewhere.  The December 1978 Report of Medical 
Examination at separation rated the appellant's upper 
extremities and musculoskeletal system as normal.

The evidence which the appellant has submitted since the 
April 1990 decision is a lay statement from a friend with 
whom he served in the Marshall Islands, and a letter from a 
private care provider.  An October 2000 statement of C.C.T. 
relates that he served on the Marshall Islands with the 
appellant.  On a Friday, in October 1978, he entered the Day 
Room to work out and saw the appellant trying to lift a 
barbell off of himself after doing bench presses.  He helped 
the appellant remove the barbell, and the appellant 
reportedly told him he heard something crack or break in his 
right shoulder.  Mr. T. relates that he noticed the appellant 
was experiencing some traumatic pain.  He then helped the 
appellant return to their living quarters and the appellant 
went to the dispensary the next morning.  Mr. T. concludes 
his statement by relating that the appellant told him he had 
been diagnosed as having a fractured clavicle bone in his 
right shoulder.

V.M. P., M.D., in a November 2000 letter, states that he had 
treated the appellant since 1996, and that he currently was 
treating the appellant for a torn rotator cuff tear of the 
right shoulder joint.  Dr. P. then relates the history 
provided him by the appellant.  Specifically, that the 
appellant injured his right shoulder in 1978, while in 
military service, that he was treated for the injury, and 
that the treatment "was not documented in his files because 
of reenlistment reasons at that time."  Dr. P. also related 
the interpretation of a November 2000 MRI, which was, a 
partial thickness tear involving the supraspinatus tendon in 
the articular surface near its insertion.  Dr. P., based on 
the history provided him by the appellant, opined that the 
appellant's right shoulder disability is directly related to 
the 1978 injury he sustained while in military service.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  "New" evidence means more than 
evidence that has not previously been included in the claims 
folder.  It must be more than merely cumulative or redundant, 
in that it presents new information.  38 C.F.R. § 3.156 
(2001); Colvin v. Derwinski, 1 Vet. App. 171 (1990).  See 
also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
held that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Mr. T.'s lay statement was not a part of the evidence when 
the appellant's claim was first considered.  Therefore, his 
statement is new in the sense that it was not considered 
before.  Further, Mr. T.'s statement addresses part of the 
core issue of appellant's claim, which is whether the 
appellant in fact sustained an injury while in military 
service.  Thus, Mr. T.'s statement bears directly and 
substantially on the matter in issue and must be considered 
in order to fairly decide the appellant's claim.

The same is applicable to Dr. P.'s letter.  Dr. P. provides a 
medical opinion which links a current disability of the 
appellant with his military service.  Therefore, it, too, 
bears directly and substantially on the matter in issue and 
must be considered to decide the appellant's case fairly.  
38 C.F.R. § 3.156 (2001).  Accordingly, the Board will 
reassess the appellant's case on the merits in light of the 
new evidence and the prior evidence of record.  As concerns 
the assessment on the merits, the Board will now evaluate the 
credibility and weight to be accorded to the evidence.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

II.  Service Connection.

The service medical records contain no entries of complaints, 
findings, or treatment, of any injury to the right shoulder.  
The December 1998 Report of Medical Examination at separation 
rates the appellant's upper extremities and his 
musculoskeletal system as normal.  The service medical 
records do not contain a Report of Medical History.

A September 1989 statement of the appellant, which was 
submitted in support of his claim, relates that the appellant 
was told that his shoulder joint had been chipped, and that, 
while surgery was an option, the doctor suggested that the 
appellant leave it as is and deal with the soreness.  The 
appellant also submitted a February 1982 private treatment 
record, where he presented at S. F. Community Hospital, Los 
Angeles, California, with a complaint of chronic dislocation 
of his right shoulder.  The clinical assessment revealed some 
instability of the acromioclavicular joint.  The appellant 
cancelled subsequent appointments for X-rays.

A March 1990 X-ray report of the right shoulder, submitted as 
part of the appellant's March 1990 VA medical examination, 
reveals that the humeral head was smooth in contour and well 
seated in the glenoid.  The AC joint space appeared 
maintained, and the bony structures are grossly intact 
without evidence of fracture.

The appellant's April 1990 notice of disagreement related 
claimed details of the injury in 1978 at the Marshall 
Islands.  As concerns his treatment, the appellant stated 
that "a medical record was made by the dispensary doctor on 
that said Island."

As part of his efforts to obtain an increased evaluation for 
a service-connected disability not currently before the 
Board, the appellant submitted a March 1993 letter, wherein 
he provided information regarding a 1976 neurological 
examination.  In his March 1993 letter, the appellant stated 
that he willfully provided false answers to the examiner 
after the examiner informed him that he may have to be 
retrained to another military specialty.  In response to this 
information, the appellant says that he falsely responded, 
"Yes," when he was asked if he felt pin pricks.  To add 
credence to this averment and provide another example of 
naiveté at that time, the appellant mentioned that he hurt 
his shoulder at the Marshall Islands in 1978, and that when 
he went to the dispensary, "I told the attending doctor that 
I didn't want it reported in my medical records and he said 
ok!"

In an August 2000 letter to his congressman regarding his 
right shoulder injury, the appellant asserted that a major 
took X-rays that showed a clean fracture "that I can still 
vision to this day."  Then the appellant asserts that, for 
some unknown reason, the major asked him if he wanted the 
injury reported in his medical records.  The appellant admits 
he said, "No," but then he relates that, "to this day I am 
puzzled as to why the major did not automatically place that 
report in my records. . . "

In a December 1990 statement, the appellant again asserts 
that he sustained a fracture.  He says he believes he 
fractured his humerus, but he says that Mr. Thornhill says 
that he may have said clavicle.  Then, the appellant asserts 
that the attending medical officer suggested that, for 
reenlistment reasons, the appellant should leave the injury 
report out of his medical records.  The appellant said he 
agreed, because he respected the doctor's opinion.

The appellant testified at a November 2002 Travel Board 
hearing.  The transcript reflects that the appellant is now 
aware that the medical officer on the Marshall Islands was a 
lieutenant commander, which is the same grade as an army 
major.  Hearing transcript, page 4.  The appellant testified 
that the physician advised him that he could return to the 
U.S. and have a pin surgically inserted, or wear a sling for 
approximately six weeks.  The appellant says he asked the 
doctor what would the outcome be if he chose the sling, and 
the doctor advised that his shoulder should heal without a 
problem.  The appellant states he opted for the sling, which 
the doctor prepared for him.  Then, he says, the doctor told 
him he had a question for him and asked, "do you want this 
in your medical record?"  The appellant stated that, because 
he believed he was going to be ok, and because he was naïve, 
he said, no.  Then, the doctor took his folder, x-rays and 
all, and dumped it in a tall, grey trash can.  Hearing 
transcript, pages 4-5.

The appellant opted to separate from the service in December 
1978, and he states he had no problem until 12 months or so 
after he separated, or 12 to 13 months following the year 
after.  Hearing transcript, pages 5, 18.  After attempting to 
throw a baseball one day, he experienced significant pain.  
Nonetheless, he still did not seek medical attention until 
another year, when he sought treatment at the Santa Fe 
Hospital in Los Angeles.  Hearing transcript, page 5.  The 
appellant also states it was not until 1994 that he decided 
to try and file a claim with VA for his shoulder.  He says he 
delayed because he knew there was nothing in his service 
medical records.  He admits that he did not mention the 
shoulder injury at his separation physical examination, which 
was only a couple of months after the injury, because he was 
not experiencing any problems with his shoulder at the time, 
and he thought it was healed.  Hearing transcript, pages 6-7.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the substantive law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 
When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  
The competent credible evidence of record shows the 
appellant's right shoulder disability did not have its 
inception in military service, nor did it manifest within one 
year of his separation from service.  The Board must assess 
and weigh the evidence of record and render the finding of 
fact as regards service connection.  In this stage of the 
proceedings, there is no presumption of credibility as 
regards the evidence.  Justus v. Principi, supra.
The Board first assesses Dr. P.'s medical opinion and finds 
it of minimal materiality.  The Board does not question Dr. 
P.'s veracity, for, indeed, there absolutely is no evidence 
that he was less than candid in his opinion.  The critical 
insufficiency of his opinion, however, is that it was based 
on what the appellant told him, instead of objective 
evidence.  Restating a patient's oral history is not a valid 
medical opinion of etiology.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).    Further, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  Dolan v. Brown, 9 
Vet. App. 358 (1996).
Dr. P. opines that the appellant's current shoulder disorder 
is linked to his military service without providing any basis 
for his opinion other than the appellant's oral account to 
him.  There is not even an assessment as to whether the 
appellant's torn rotator cuff injury is of sufficient age to 
even have occurred in 1978.  Then, there is the patent issue 
of the condition or disorder for which the appellant has 
sought service connection since 1989.
The appellant steadfastly has maintained that he sustained a 
fracture either of his humerus or clavicle in 1978, and that 
he was shown the fracture on an X-ray.  Yet, a 1990 VA X-ray 
did not reveal any evidence of a prior fracture.  Moreover, 
neither did the November 2000 private MRI examination reveal 
any evidence of a prior fracture.  Instead, it revealed a 
disorder of the rotator cuff.
As concerns Mr. T., the Board may accept his statement that 
he entered the Day Room at the Marshall Islands and observed 
that the appellant apparently was in pain.  Beyond that, 
however, Mr. T., like Dr. P., only relates what the appellant 
told him.  Further, Mr. T. may not render an opinion on what 
may have been the medical reason for the appellant's pain, as 
he is not trained to render such opinions.  Finally, although 
he states he remembers the appellant's injury vividly, even 
after 20 or more years, he makes no mention of the appellant 
having worn a sling for several weeks thereafter.
The appellant's account of his service medical records and 
their content has not been consistent.  The appellant's claim 
reflects a history of making no mention of the claimed 
destruction of the record of his treatment, to his asking the 
doctor not to enter it in his records, to the doctor asking 
him, to the doctor suggesting that he not have the injury in 
his medical records, because it might jeopardize his ability 
to reenlist.  The Board finds these accounts unpersuasive, 
especially in light of the fact that the appellant states the 
doctor told him he would heal without any problem, and that, 
as regards the injury to his left knee, he was placed on a 
medical profile from January 1978 to February 1978.  So, it 
is not as if there was no record of prior musculoskeletal 
issues.
Finally, the Board deems the appellant's account of why there 
are no entries in the service medical records of his shoulder 
injury extremely doubtful.  The appellant's recent 
assessment, with the assistance of his representative, that 
the attending doctor was a lieutenant commander, rather than 
a major, means that the doctor either was a member of the 
U.S. Navy or the Public Health Service.  Regardless, the 
Board deems it highly unlikely that a medical professional 
would violate Federal law, to include the Uniform Code of 
Military Justice, if applicable, by destroying official 
medical records after their creation.

The Board notes the photographs and literature on shoulder 
injuries submitted by the appellant.

The Board finds that service connection for a right shoulder 
disability is not warranted on a presumptive basis.  As 
discussed above, there is no evidence that arthritis of the 
right shoulder first manifested within one year from service 
separation in December 1978.  In fact, there is no medical 
evidence that the veteran currently has arthritis of the 
right shoulder.  Thus, service connection for a right 
shoulder disability on a presumptive basis is not warranted.  
See 38 C.F.R. § 3.307, 3.309.    

In conclusion, the Board finds that service connection for a 
right shoulder disability is not warranted, since the 
preponderance of the evidence shows that the right shoulder 
disability was not incurred in service and there is no 
evidence of a relationship between the current right shoulder 
disability and service.  The Board concludes that the claim 
must therefore be denied.  Since the preponderance of the 
evidence is against the claim for service connection for a 
right shoulder disability, the benefit of the doubt doctrine 
is not for application with regard to this claim.  VCAA; 
Gilbert, 1 Vet. App. 49.


	ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a right 
shoulder disability, the appeal is granted to that extent.

Entitlement to service connection for a right shoulder 
disability is denied.



	                        
____________________________________________
	C. L. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

